Citation Nr: 1702924	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus.

2.  Entitlement to an effective date prior to November 9, 1999, for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from December 1966 to November 1970 and from February 1971 to December 1988.  He earned a Vietnam Service Medal with a Bronze Star, a Republic of Vietnam Campaign Medal (13 Campaigns), a Meritorious Unit Commendation, and a National Defense Service Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2011 and September 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was previously scheduled for a videoconference hearing, but prior to the hearing the Veteran cancelled his request.  Therefore, the Board finds that the Veteran's opportunity for a hearing is deemed waived.


FINDINGS OF FACT

1.  The probative, competent evidence suggests that the Veteran's diabetes manifested October 30, 1987; the Veteran separated from active duty service on December 31, 1988 and filed a claim for service connection within the first year post service.

2.  Since November 9, 1999, the Veteran's diabetes mellitus has required insulin and a restricted diet, but has not required avoidance of strenuous occupational and recreational activities to control his diabetes.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 1, 1989, but no earlier, for the grant of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).  

2.  The criteria for an initial disability rating in excess of 20 percent, from November 9, 1999 to the present, for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2009.

Moreover, the Veteran's increased rating and effective date claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Earlier Effective Date

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

For purposes of this claim, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (2014).

For cases involving presumptive service connection due to herbicide exposure, there is an exception to the effective date provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and a claim for that disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was first received by VA or the date the disability arose, except as otherwise provided for claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2)-(3).  If the claim was not denied between September 25, 1985 and May 3, 1989, and was not pending before VA on May 3, 1989 or received by VA between that date and the effective date of the statute or regulation establishing presumptive service connection for the disability, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  Under section 3.114, if a claim is reviewed at the request of a claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request if the claimant met all eligibility criteria on the effective date of the liberalizing law and such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114(a).  The liberalizing law that added diabetes mellitus type II to the list of diseases presumptively due to herbicide exposure in Vietnam became effective on May 8, 2001.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  

As will be discussed below, the probative, competent evidence of record suggests that the Veteran's diabetes existed as early as October 1987.  

By way of history, in August 1989 the Veteran filed a claim for entitlement to service connection for diabetes; this claim was denied in January 1990.  The Veteran disagreed with the decision and perfected an appeal; however, the appeal was not sent to the Board until many years later.  In September 2010 the Board remanded the issue of entitlement to service connection for diabetes to the RO.  In a June 2011 rating decision the RO granted entitlement to service connection as of March 11, 2007, and then a September 2011 rating decision adjusted the effective date to November 9, 1999, the date the RO found the Veteran's diabetes mellitus type II first factually existed.  

In August 2016, the Veteran submitted an opinion pertaining to his diabetes mellitus from private physician P. Huseyinof, MD, MPH, MBBS, CSFA.  The private physician reviewed the Veteran's file and referenced a treatment note from October 30, 1987, which showed that the Veteran's fasting glucose level was 170 milligrams per deciliter, which according to the physician was consistent with the diagnostic criteria for diabetes.  The private physician opined that it was more likely than not that the Veteran's diabetes mellitus existed beginning October 30, 1987, the first noted date of an increased blood glucose level.  In making this determination, the private physician referenced medical literature from the Merck Manuals and the Mayo Clinic pertaining to diabetes mellitus.  This opinion is given great weight because it is based on a review of the Veteran's medical evidence and references specific treatment notes and medical findings in the determination.  Moreover, as noted the opinion cited medical sources to substantiate the findings.  The Board notes that there is no opinion to the contrary.  Both the June 2009 and July 2011 VA examiners' opinions indicate that the Veteran was initially diagnosed with diabetes mellitus in 1996, but do not provide an opinion on when the Veteran first developed diabetes mellitus.

The Board finds that based on the private physician's opinion and the corresponding treatment records, the Veteran's diabetes mellitus factually existed beginning October 30, 1987.  Nonetheless, as noted the effective date of an award will be the later of the date such claim was first received by VA or the date the disability arose, except as otherwise provided for claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2)-(3).  If the class member's claim was received within one year from the date of separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  38 U.S.C.A. § 3.816(c)(3).  In this case, the Veteran's claim was received August 15, 1989, which was within one year of his separation from active duty service on December 31, 1988.  Therefore, in applying this rule the Board finds that the effective date would be January 1, 1989, one day after his separation from service.

Increased Rating 

This decision addresses the proper rating for diabetes mellitus from the previous effective date, November 9, 1999, forward.  This decision also awards an earlier effective date for the grant of service connection for diabetes mellitus.  If the Veteran is not satisfied with the disability rating assigned by the Regional Office in the first instance for that period, he is free to appeal the assigned rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for diabetes mellitus was originally established in a June 2011 rating decision, with a 20 percent disability rating assigned as of March 10, 2007.  In September 2011 the effective date for the Veteran's service-connected diabetes mellitus was adjusted to January 1, 1999.  The increased rating claim stems from the June 2011 rating decision granting a 20 percent disability rating.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent disability rating is warranted when diabetes mellitus requires the use of insulin or oral hypoglycemic agent and a restricted diet.  In order to warrant a higher 40 percent disability rating, the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher rating include the requirements for the 40 percent rating plus additional symptomatology, to include ketoacidosis   or hypoglycemic reactions.  Importantly, the criterion of regulation of activities    for control of diabetes mellitus is required for each rating above 20 percent.  "Regulation of activities" is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

A review of the record shows that, while the Veteran's diabetes requires insulin and a restricted diet, regulation of activities is not medically necessary to control his diabetes such that a rating in excess of 20 percent is warranted.  See Camacho, 21 Vet. App. at 366-67.  In this regard, VA examiners in June 2009 and July 2011 noted that the Veteran's diabetes mellitus does not require restrictions on the Veteran's activities, per his own admission.  Moreover, in March 2012 the Veteran was noted to be taking water aerobics classes and walking to counter his diabetes symptoms; there was no indication in the VA examinations or elsewhere in the record that the Veteran was restricted in his activities.   

Ongoing treatment notes support the VA examiners' findings, as they are negative for instructions to avoid strenuous occupational and recreational activities because of diabetes.  On the contrary, in December 2008 he was noted to have poorly controlled diabetes and he was advised to "remain as active as possible".  The Veteran was also encouraged in February 2009 to follow through with a Weight Watchers program and to begin exercising and drinking more water, as weight loss was a priority.  Again in November 2010 he was encouraged to be more consistent with his exercise program.  The Veteran has had ongoing treatment through VA, and much of his treatment appears to be related to monitoring his blood sugar properly and maintaining a healthy diet and exercise regimen.  During his diabetes treatment regimen, he was encouraged to maintain a diet and walk regularly to help with his symptoms.  In sum, treatment records show that activity was generally advised or encouraged, and do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes mellitus.  

The June 2009 and July 2011 VA examiners both noted that the Veteran has never had ketoacidosis and has not been hospitalized.  In June 2009 the Veteran reported having hypoglycemic reactions once per month, but this was when he was not consistent with his medication.  In July 2011 the Veteran specifically denied having any episodes of hypoglycemic reactions and indicated that he had never been hospitalized for this.  Overall the Board notes that the Veteran sees diabetic care providers two to three times each year and does not have vascular consequences or hypertension that has been linked to his diabetes.  There are no other medical consequences related to the Veteran's diabetes mellitus.

In sum, the evidence shows that the Veteran has required insulin medication for his diabetes mellitus and that he has been encouraged to maintain a healthy diet, which is consistent with a 20 percent disability rating.  However, even during times of poor control, the Veteran's diabetes mellitus has not required regulation of activities to warrant a disability rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating at any time during the course of the appeal. 


Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria specifically describe the Veteran's disability level; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  In any event, the evidence also does not suggest that the Veteran's diabetes mellitus has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, or that the Veteran has been frequently hospitalized as a result of this condition.  Moreover, the VA examiners found no impact from diabetes mellitus on the Veteran's occupational functioning.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); see also Thun, 22 Vet. App. 111.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, in September 2011 the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as of January 6, 2009.  The Veteran has not appealed the effective date for this award, and the issue is not before the Board.  Thus, a claim for a TDIU based solely on diabetes mellitus has not been raised by the record and no further action is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an effective date of January 1, 1989, for service-connected diabetes mellitus is granted.

Entitlement to an initial disability rating in excess of 20 percent from November 9, 1999 to the present for service-connected diabetes mellitus is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


